                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

CIVIL ACTION NO. 5:20-CV-00146-EBA

TAMIKA WADDY,                                                                         PLAINTIFF,

V.                       MEMORANDUM OPINION AND ORDER

ANDREW SAUL,
Commissioner of Social Security,                                                    DEFENDANT.


                                        INTRODUCTION

       Tamika Waddy filed an application for supplemental security income on September 9,

2015, alleging that she became disabled on May 26, 2015. [R. 17-1 at p. 159]. Her application was

denied initially and on reconsideration. [Id. at p. 16]. Her case was then heard before an

Administrative Law Judge [ALJ] on June 28, 2018. [Id.]. In a decision entered on December 4,

2018, the ALJ found that Waddy was not disabled under section 1614(a)(3)(A) of the Social

Security Act. [Id. at p. 25]. In evaluating the evidence in this case, using the five-step sequential

evaluation process, the ALJ found at step one that Waddy has not engaged in substantial gainful

activity since the alleged onset date of her disability. See 20 C.F.R. § 416.971 et seq. At step two,

the ALJ determined that Waddy had medically determinable severe impairments of morbid

obesity, bilateral foot pain, asthma, right shoulder labral tear status-post arthroscopic repair,

hypertension, bone spur on foot, left wrist tendonitis, and left carpal tunnel syndrome. [Id. at p.

18]. The ALJ also found that Waddy’s medically determinable mental impairments of depression

and anxiety, considered separately and in combination, were not severe as they did not cause more

than minimal limitation in her ability to perform basic mental work activities. [Id.]. Waddy argues

that the ALJ erred in finding that her mental impairments were not severe. [R. 22].


                                                 1
       Even though the ALJ found at step two that Waddy’s mental impairments were not severe,

he continued on to step three to consider whether her impairments met or equaled one of the

impairments listed in the regulations. See 20 C.F.R. §§ 416.920(d), 416.925, 416.926. Finding they

did not, the ALJ then assessed her "residual functional capacity" (RFC). 20 C.F.R. §§ 416.920(e),

416.945. The ALJ determined that Waddy had

       … the residual functional capacity to perform less than the full range of sedentary
       work as defined in 20 CFR 416.967(a) such that the claimant can only occasionally
       climb ramps or stairs, balance, stoop, kneel, crouch, operate foot controls, or be
       exposed to moving mechanical parts. Claimant can never climb ladders or scaffolds
       or crawl. Claimant must avoid concentrated exposure to fumes, odors, dusts, gases,
       and poor ventilation. Claimant must avoid all exposure to unprotected heights.

[R. 17-1 at p. 20]. Although the ALJ considered Waddy’s mental impairments in his step three

analysis, he ultimately found that the impairments not severe enough to affect her residual capacity

to work. The ALJ went on to find that, while Waddy was unable to perform any past relevant work,

she could perform other jobs such as document preparer, food cashier, and sorter, all of which

existed in significant numbers in the national economy. See 20 C.F.R. §§ 416.969 and 416.969(a).

Thus, the ALJ determined that Waddy was not disabled.

       Plaintiff’s sole argument on appeal to the District Court is that the ALJ’s step two

determination that she does not suffer from a severe mental impairment is unsupported by

substantial evidence where the ALJ failed to properly weigh the opinion evidence in the record.

[R. 22]. Specifically, Plaintiff argues that the ALJ failed to properly consider the opinion of Dr.

Cristi Hundley that Plaintiff’s mental impairments caused a marked limitation on her ability to

function. [R. 22-1 at p. 10]. Plaintiff also argues that the ALJ mischaracterized evidence in the

record when making findings that Plaintiff did not seek or receive significant ongoing treatment

for her anxiety. [Id. at p. 13]. Plaintiff argues that these errors led the ALJ to improperly determine

an RFC which did not contain limitations based on Plaintiff’s alleged mental impairments. [Id. at


                                                  2
p. 13]. She has moved for judgment on the pleadings, asking that the ALJ's opinion be reversed

and her case be remanded for lack of substantial evidence. [R. 22]. The Commissioner also moves

for summary judgment contending that the ALJ did not commit reversible error and asserts that

the ALJ's decision is supported by substantial evidence. [R. 24].

       For the reasons that follow, this Court finds that the ALJ’s determination was supported by

substantial evidence, and thus will deny Plaintiff’s motion for judgment on the pleadings and grant

the Commissioner’s motion for summary judgment.



                                        LEGAL STANDARD

       Pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3), this Court may review the record for the

limited purpose of inquiring into whether the ALJ’s findings are supported by substantial evidence

and whether the correct legal standards were applied. See 42 U.S.C. § 405(g); Richardson v.

Perales, 402 U.S. 389, 390, 401 (1971). Substantial evidence means “more than a mere scintilla.

It means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consolidated Edison Co.

v. NLRB, 305 U.S. 229 (1938)); Sias v. Secretary, 861 F.2d 475 (6th Cir. 1988). In conducting its

review, a court may not try the case de novo, resolve conflicts in the evidence, or decide questions

of credibility. See Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012). Similarly, an

administrative decision is not subject to reversal even if substantial evidence would have supported

the opposite conclusion. See Ulman, 693 F.3d at 714. Even if the Court were to resolve the factual

issues differently, the ALJ’s decision must stand if supported by substantial evidence. See Tyra v.

Sec’y of Health & Human Servs., 896 F.2d 1024, 1028 (6th Cir. 1990).




                                                 3
                                          ANALYSIS

       As an initial matter, the Sixth Circuit has acknowledged that a failure to find a certain

impairment severe is a harmless error where the ALJ went on to characterize other impairments as

severe and thus continued to step three. See Anthony v. Astrue, 266 F. App'x 451, 457 (6th Cir.

2008); Mariarz v. Sec'y of Health & Human Servs., 837 F.2d 240, 244 (6th Cir. 1987) (holding

that the failure to find that an impairment was severe was harmless error where other impairments

were deemed severe). Here, although the ALJ found that Waddy’s mental impairments were not

severe, he continued to the next steps because he found that Waddy suffered from several other

impairments which he did classify as severe. Further, the ALJ considered both Waddy’s severe

and non-severe impairments in his determination of her residual capacity to work. See [R. 17-1 at

p. 20-24]. Thus, it is technically unnecessary to determine whether the ALJ erred in failing to

consider Waddy’s mental impairments as severe, as the failure to do so does not constitute

reversible error. However, Waddy argues that the ALJ’s mischaracterizations of the record related

to Waddy’s mental impairments made at step two permeate the entire record, resulting in an RFC

which is not supported by substantial evidence because it lacks any limitations due to Waddy’s

mental impairments. Therefore, the Court will substantively address Waddy’s argument that the

ALJ erred by finding Waddy’s mental impairments non-severe.



The ALJ’s Step Two Determination is Supported by Substantial Evidence

       In the Sixth Circuit, the severity determination is "a de minimis hurdle in the disability

determination process." Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir. 1998). "[A]n impairment can

be considered not severe only if it is a slight abnormality that minimally affects work ability

regardless of age, education and experience." Id. In determining whether a mental disorder should



                                               4
be classified as severe, the ALJ should look at four areas of mental functioning, also known as the

“paragraph B” criteria: (1) understanding, remembering, or applying information; (2) interacting

with others; (3) concentrating, persisting, or maintaining pace; and (4) adapting or managing

oneself. 20 C.F.R., Part 404, Subpart P, Appendix 1; 20 C.F.R. § 416.920(a)(c)(3). In order to

satisfy the paragraph B criteria, claimant must be found to have either “extreme” limitation in one

area or a “marked” limitation in two areas. Id.

       The ALJ considered each of the four paragraph B categories, making the following

findings:

       The first functional area is understanding, remembering, or applying information.
       In this area, the claimant has no limitation. Claimant regularly used her phone, used
       a computer, played games, and watched movies. Claimant was able to read, write,
       and perform basic math.

       The next functional area is interacting with others. In this area, the claimant has a
       mild limitation. Claimant checked in on neighbors, had a close friend, and was able
       to use public transportation and shop in stores as necessary. Claimant used social
       media.

       The third functional area is concentrating, persisting, or maintaining pace. In this
       area, the claimant has a mild limitation. Claimant performed regular pet care.
       Claimant regularly used her phone, played games, and watched movies. Claimant
       was able to read, write, and perform basic math.

       The fourth functional area is adapting or managing oneself. In this area, the
       claimant has no limitation. Claimant was able to prepare meals and perform
       household chores. She performed her personal care independently.

[R. 17-1 at p. 19].

       Plaintiff contends that these findings were not supported by substantial evidence and that

they are contradicted by other evidence in the record, including the opinion of consulting

psychiatrist Dr. Hundley, which is discussed further in this opinion. [R. 22-1 at p. 10]. However,

Plaintiff acknowledges that the ALJ is not required to address every piece of evidence in the record,

and instead must only “make a logical bridge between the evidence relied on and the conclusions


                                                  5
reached.” Warfield v. Berryhill, 2019 U.S. Dist. LEXIS 112272, at *7 (E.D. Ky. July 8, 2019);

Pollaccia v. Comm'r of Soc. Sec., 2011 U.S. Dist. LEXIS 6901, at *15 (E.D. Mich. Jan. 6, 2011).

       Here, the ALJ did draw a logical connection between the evidence and his conclusions.

Plaintiff testified at her hearing that she was able to prepare a meal, wash dishes, do laundry,

vacuum, pay bills, go grocery shopping, and take care of her pet cat. [R. 17-1 at p. 43-44]. She

testified to spending four to five hours a day playing video games on her phone. [Id. at 45]. She

also testified that she enjoyed going to events with friends, but that she had not gone to any events

recently due to issues with mobility and trouble walking. [Id.]. She did testify that she had some

trouble with memory, particularly that she had trouble keeping up with things and had to “write

everything down.” [Id. at p. 43]. During her examination by Dr. Hundley, Plaintiff stated that she

used Facebook and visited with her close friend. [R. 17-1 at p. 355].

       This evidence supports the ALJ’s findings that Plaintiff had a mild limitation interacting

with others, as she reported that she maintained interpersonal relationships. Her testimony that she

had trouble with memory, but combatted this by writing down information, supports the finding

that she is only mildly limited in her ability to concentrate, persist, and maintain pace. Her

testimony that she performs a wide variety of daily tasks including personal care and shopping

indicates that she has no limitation in her ability to adapt or manage herself. The ALJ also found

that Waddy had no limitation in her ability to understand, remember, or apply information.

Waddy’s testimony that she had trouble remembering things could support a finding that she has

a mild limitation in that category. However, a mild or even marked limitation in this category

would not have resulted in an overall finding that her impairment is severe, as there is sufficient

evidence to support the ALJ’s determinations that Waddy was either not limited or only mildly

limited in the other three categories. Further, the sole statement that she sometimes has trouble



                                                 6
with memory does not support a finding that Waddy is seriously limited in her ability to

understand, remember, or apply information, especially when taken with the other evidence that

Waddy does not have any limitation in this area. Thus, the ALJ’s determination that Waddy’s

mental impairments of anxiety and depression were not severe at step two is supported by

substantial evidence.

       Further, the mischaracterizations that Plaintiff argues form the basis of the ALJ’s

determination are unfounded. Plaintiff specifically takes issue with the ALJ’s statement that

“Claimant did not seek or receive significant ongoing treatment for any psychological condition

and was never hospitalized for psychiatric distress.” [R. 17-1 at p. 18]. Plaintiff states that the ALJ

failed to discuss her anxiety treatment including counseling and medication from her doctor. [R.

22-1 at p. 13]. The record reflects that Plaintiff complained of anxiety during a visit to the

emergency room in September 2015. [R. 17-1 at p. 584]. Following that visit, during the period of

October 2015 through December 2015, Waddy was treated by social workers and nurse

practitioners for anxiety. [R. 17-1 at p. 447-464]. Later, during a visit with her primary care

physician in August of 2017, Plaintiff complained of an “internal shaking” which “she thought she

had gotten over.” [R. 17-1 at p. 375]. Because Plaintiff sought treatment for her anxiety

intermittently throughout the relevant time period, it was not necessarily a mischaracterization for

the ALJ to state that she “did not seek or receive significant ongoing treatment.” Instead, this is

conclusion based on evidence in the record. Further, Plaintiff’s contention that the ALJ did not

discuss her treatment is unfounded, as the ALJ specifically mentioned Plaintiff’s treatment by

social workers in 2015. [R. 17-1 at p. 21]. Regardless, the ALJ is not required to discuss every

piece of evidence in the record. Boseley v. Comm'r of Soc. Sec. Admin., 397 F. App'x 195, 199 (6th

Cir. 2010) ("Neither the ALJ nor the Council is required to discuss each piece of data in its opinion,



                                                  7
so long as they consider the evidence as a whole and reach a reasoned conclusion."). Here, the

ALJ properly considered the evidence in the record and determined that Plaintiff’s anxiety was not

a severe impairment, and his determination was based on substantial evidence.



The ALJ Properly Weighed Dr. Hundley’s Opinion

       Plaintiff also argues that the ALJ improperly weighed the opinion of Dr. Cristi Hundley.

In October of 2015, Dr. Hundley was referred by the Kentucky Department for Disability

Determination to conduct a mental status evaluation on Waddy to gather further information for

her claim. [R. 17-1 at p. 353]. Dr. Hundley found that her speech was coherent and relevant and

that she was alert, pleasant, and cooperative. [Id.]. Dr. Hundley described her mood as “dysphoric

and at times anxious,” and stated that she did not present any lability or distractibility. [Id.]. At

some point during the exam, Waddy noticed a spider in the window and became visibly “vigilant

and anxious.” [Id.]. Waddy was able to remember her activities from the day before as well as how

she got to the exam. [Id.]. She was unable to name four presidents after 1950, naming “George

Washington, Lincoln, Bill Clinton, and Obama,” but she could remember the last school she

attended. [Id. at p. 354]. Waddy was able to point out correct similarities between objects in three

different trials but did misinterpret the idiom “strike while the iron is hot” as “hurry up and iron

their clothes.” [Id. at p. 354]. She stated that she paid bills but required help from her father and

boyfriend doing personal hygiene tasks, housekeeping, and grocery shopping due to the fact that

she recently underwent surgery. [Id. at p. 354]. She reported that she spent most of her day

watching television and using the computer, often on social media. [Id. at p. 355]. She also reported

having one close friend who she tried to visit once a week. [Id.]. She reported physical symptoms

of anxiety such as internal shaking, loss of sleep, and an agitated or antsy mood, which occurred



                                                 8
in episodes that lasted 3-4 days at a frequency of one or two times a month. [Id.]. Dr. Hundley

made the following opinion:

         Ms. Waddy’s ability to understand and remember simple instructions is good and
         her ability to maintain attention and concentration is fair. However, in a work
         setting these abilities may decompensate. Her ability to interact appropriately in a
         work setting is moderately to markedly limited and her ability to handle the stresses
         typically associated with a work environment is moderately to markedly limited. A
         physician will need to comment further upon her specific medical conditions, her
         prognosis for the future, and any limitations these conditions put on her ability to
         remain employed. If she is awarded funds, she appeared [sic] capable of managing
         them at this time.

[Id.].

         When discussing his reasoning for finding that Waddy’s mental impairments were not

severe, the ALJ addressed Dr. Hundley’s report, stating “Mental status examination in late 2015

was essentially unremarkable but for mood abnormalities.” [R. 17-1 at p. 18]. In step three, the

ALJ went on to say that,

         The opinion of consultant Hundley finding the claimant to have moderate to marked
         limitations is given little weight as Dr. Hundley’s mental status examination was
         essentially unremarkable but for mood abnormality, the claimant indicated
         engaging in a wide range of activities of daily living, the claimant did not seek or
         receive consistent medical care for any mental impairment, and the claimant did
         not testify to having limitations in mental functioning.

[R. 17-1 at p. 23]. Plaintiff argues that the ALJ erred in giving little weight to Dr. Hundley’s

findings that her ability to interact in a work setting and to handle stress from a working

environment were markedly limited. [R. 22-1 at p. 10-13].

         The agency regulations applicable to the instant case lay out certain factors that an ALJ

must consider when evaluating a medical opinion. See 20 C.F.R. § 416.927(c). The ALJ’s decision

must contain specific reasons supported by evidence in the record for the weight given to an

opinion. As such, an ALJ must simply provide good reasons for the weight he gives a medical

opinion. See Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 651 (6th Cir. 2009). For an examining


                                                  9
but non-treating source such as Dr. Hundley, the source is not entitled to controlling weight, but is

generally given more weight than a non-examining source. Staymate v. Comm'r of Soc. Sec., 681

F. App'x 462, 467 (6th Cir. 2017) (finding that a consulting examiner was not a treating source

entitled to controlling weight); see also 20 C.F.R. § 416.927(c). In addition to this examining

relationship, the ALJ may consider "specialization, consistency, [] supportability, . . . [and] [o]ther

factors 'which tend to support or contradict the opinion.'" Gayheart v. Comm'r of Soc. Sec., 710

F.3d 365, 376 (6th Cir. 2013); see also 20 C.F.R. § 416.927(c)(1)-(6).

        Here, it is clear that the ALJ properly considered and justified the weight he gave Dr.

Hundley’s opinion. During her examination, Waddy stated that she maintained a close friend who

she visited. She did state that she had trouble performing personal hygiene tasks but specified that

was because she recently had surgery. She did not claim that symptoms of anxiety or depression

hindered her ability to perform these tasks. She also spoke to the limited nature of her anxiety

spells, stating she only experienced symptoms 3-4 days at a frequency of 1-2 times per month.

These all point to the lack of supportability of Dr. Hundley’s ultimate opinion by the findings in

the report.

        Further, Waddy’s testimony at the hearing was not consistent with Dr. Hundley’s opinion

that her anxiety created a marked limitation on her ability to perform and adapt to a work

environment. She testified that she engaged in a variety of daily tasks such as preparing meals,

washing dishes, laundry, personal grooming, grocery shopping, paying bills, taking care of pets,

and maintaining a friendship. [R. 17-1 at p. 43-45]. When directly questioned by the ALJ on which

impairments prevented her from working, Waddy did not mention anxiety or any symptoms of

anxiety. [R. 17-1 at p. 38-39].




                                                  10
       Further, as the Commissioner points out, state psychologists Corine Samwell and Dan

Vandiver conducted a review of Waddy’s record during the administrative proceedings, both

concluding that Plaintiff was not subject to severe mental impairment. [R. 17-1 at p. 67-68; 81-

83]. In explaining their conclusions, both Samwell and Vandiver stated that they assigned little

weight to Dr. Hundley’s opinion because it was a “snapshot evaluation” and inconsistent with the

actual observations and statements by Waddy during the examination. [R. 17-1 at p. 68; 83].

Particularly, they both pointed out that Waddy reported to Dr. Hundley that she had no issues

socializing with friends, which in turn was inconsistent with Dr. Hundley’s finding that Waddy’s

ability to interact with others in a work setting was moderately to markedly limited. [Id.].

       As a whole, the evidence above suggests that the ALJ considered the appropriate factors in

weighing Dr. Hundley’s opinion and did not err in making the ultimate decision to give it little

weight due to inconsistency between the opinion and findings in the report as well as other

evidence in the record. See Norris v. Comm'r of Soc. Sec., 461 F. App'x 433 (6th Cir. 2012) (“Any

record opinion…may be rejected by the ALJ when the source's opinion is not well supported by

medical diagnostics or if it is inconsistent with the record.”); 20 C.F.R. § 416.927. While Plaintiff

may be correct that there is evidence in the record to suggest that Waddy’s anxiety does rise to a

level of creating a marked limitation on her ability to work, that is not enough to warrant remand

where there is also substantial evidence supporting the ALJ’s decision, as is the case here. Bass v.

McMahon, 499 F.3d 506, 509 (6th Cir. 2007) ("If the ALJ's decision is supported by substantial

evidence, then reversal would not be warranted even if substantial evidence would support the

opposite conclusion.").




                                                 11
The ALJ’s RFC is supported by substantial evidence

        Plaintiff lastly argues that the ALJ’s mischaracterization of the evidence led him to err

when he did not include any limitations imposed by her mental impairments in her RFC. [R. 22-1

at p. 14]. An RFC is an “assessment of an individual’s ability to do sustained work-related physical

and mental activities in a work setting on a regular and continuing basis. Therefore, Waddy’s RFC

“is the most [she] can still do despite [her] limitations.” 20 C.F.R. § 416.945(a)(1). The burden is

on the claimant to establish her RFC. Andrews v. Colvin, 791 F.3d 923, 928 (8th Cir. 2015).

However, it is the ALJ’s responsibility to determine Waddy’s RFC “based on all of the relevant

evidence, including the medical records, observations of treating physicians and others, and an

individual’s own description of [her] limitations.” McKinney v. Apfel, 228 F.3d 860, 863 (8th

Cir.2000); 20 C.F.R. §§ 416.945; 416.946. The ALJ’s RFC determination must be supported by

some medical evidence. Myers v. Colvin, 721 F.3d 521, 527 (8th Cir. 2013); Wildman v. Astrue,

596 F.3d 959, 969 (8th Cir.2010).

        As this opinion has discussed, the record is replete with substantial evidence supporting

the ALJ’s conclusion that Claimant’s mental impairments of anxiety and depression did not have

a limiting effect on her ability to work. Claimant testified that she performed a wide variety of

daily tasks on her own, including shopping and doing housework. Two state psychologists

reviewed the record and determined that Claimant’s mental impairments were not severe. Further,

the sporadic nature of Claimant’s treatment of her anxiety suggests that Claimant did not perceive

her condition to be as limiting as she claims now. Thus, the evidence supports the ALJ’s

determination that Claimant’s mental impairments do not have a limiting effect on her ability to

work.




                                                12
                                        CONCLUSION

       In sum, the ALJ’s determination at step two that Plaintiff’s mental impairments were not

severe was supported by substantial evidence. Further, the ALJ properly justified his decision to

give the opinion by Dr. Hundley little weight. Lastly, the ALJ’s decision to omit any limitations

in Claimant’s RFC arising out of her mental impairments was supported by substantial evidence.

Thus, IT IS ORDERED that the Plaintiff=s Motion for Summary Judgment [R. 22] be DENIED,

the Defendant Commissioner=s Motion for Summary Judgment [R. 24] be GRANTED, and that

Judgment is entered affirming the final decision of the Commissioner.

       Signed May 18, 2021.




                                               13
